IN THE SUPREME COURT OF THE STATE OF DELAWARE
CEDRIC HARRINGTON,                    §
                                      §      No. 177, 2017
      Respondent Below,               §
      Appellant,                      §      Court Below—Family Court
                                      §      of the State of Delaware
      v.                              §      in and for New Castle County
                                      §
DEPARTMENT OF SERVICES                §      File Nos. CN13-04286 & 14-10-13TN
FOR CHILDREN, YOUTH, AND              §      Petition Nos. 13-24382 & 14-30215
THEIR FAMILIES (DSCYF),               §
                                      §
      Petitioner Below,               §
      Appellee.                       §

                          Submitted: March 27, 2019
                          Decided:   April 9, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 9th day of April, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons assigned in its March

23, 2017 decision.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                      Justice